Case 5:18-cr-00258-EJD Document 803-8 Filed 05/27/21 Page 1 of 5




     Exhibit 31
7/30/2018              Case 5:18-cr-00258-EJD
                                       Broken Love atDocument     803-8
                                                     Theranos May Be Tested inFiled  05/27/21
                                                                               Criminal              Page 2 of 5
                                                                                        Fraud Case - Bloomberg



    Markets

    Broken Love at Theranos May Be Tested in
    Criminal Fraud Case
    By Joel Rosenblatt
    July 30, 2018, 5:00 AM EDT


        Elizabeth Holmes, ex-boyfriend Balwani face prisoner’s dilemma
        Romance presents ‘complicating factor’ in federal prosecution


    Former Theranos Inc. Chief Executive Oﬃcer Elizabeth Holmes may team up with her ex-
    boyfriend, the company’s former president, to ﬁght criminal fraud charges. Or they may be foes.


    Holmes and Ramesh “Sunny” Balwani confront a proverbial prisoner’s dilemma
    <https://en.wikipedia.org/wiki/Prisoner%27s_dilemma> : stand together to ﬁght prosecutors, or
    point ﬁngers at each other. The challenge isn’t just whether to trust an ex’s loyalty, lawyers say. If
    one is oﬀered a deal to help prosecutors, there’s still no guarantee they’ll avoid years in prison.


    The romance is “a complicating factor, probably, for everyone involved,” said Barbara McQuade,
    a former prosecutor and law professor at the University of Michigan.


    The case is sure to be closely watched in Silicon Valley, where the blood-testing startup was once
    valued at as much as $9 billion and a darling of the media and tech community. And there’s the
    drama of seeing how the former lovers choose to ﬁght claims they masterminded a massive
    fraud that allegedly duped investors out of $700 million. The pair split on the Securities and
    Exchange Commission investigation, which may indicate how they’ll handle the criminal case.
    Balwani is ﬁghting the SEC, but Holmes settled.


    “If I were the prosecutor, I would approach her about cooperating in the criminal case,”
    McQuade said. “I imagine that her settlement of the civil case would make him a little bit
    nervous that she would continue to cooperate against him in a criminal investigation.”


    John D. Cline, a lawyer representing Holmes, didn’t respond to email and phone messages
    seeking comment. Kelly M. Gorton, a lawyer representing Balwani, declined to immediately
    comment.




https://www.bloomberg.com/news/articles/2018-07-30/broken-love-at-theranos-may-be-tested-in-criminal-fraud-case    1/4
7/30/2018              Case 5:18-cr-00258-EJD
                                       Broken Love atDocument     803-8
                                                     Theranos May Be Tested inFiled  05/27/21
                                                                               Criminal              Page 3 of 5
                                                                                        Fraud Case - Bloomberg

    Blood, Fraud and Money Led to Theranos CEO’s Fall From Grace
    <https://www.bloomberg.com/news/articles/2018 03 14/theranos-ceo-holmes-accused-of-fraud-
    by-sec-jeraxw6a>


    In the SEC case, Holmes didn’t admit wrongdoing but did pay a $500,000 ﬁne and was barred
    from being an oﬃcer or director of a public company for 10 years.




    At a hearing Thursday in San Jose, California, experts expect either the government or Balwani
    to ask U.S. District Judge Edward J. Davila, who is overseeing both the SEC and criminal cases, to
    put the civil suit on hold while the other moves forward.


    Holmes and Balwani are accused of lying for years, claiming Theranos machines could perform
    myriad tests with a single drop of blood, according to the June indictment
    <https://www.bloomberg.com/news/articles/2018 06 15/theranos-founder-ex-president-charged-
    in-criminal-scheme> . They used adoring publicity to defraud investors and prop up the closely
    held startup, prosecutors said. The pair are also accused duping doctors and patients who
    trusted the test results.


    To win a guilty verdict on conspiracy and wire fraud claims, prosecutors must convince jurors
    that Holmes and Balwani knew they were lying and intended to deceive investors, doctors and
    patients.


    Theranos Patient Fraud Charges May Move a Jury More Than Money
    <https://www.bloomberg.com/news/articles/2018 06 18/theranos-patient-fraud-charges-may-
    move-a-jury-more-than-money>




https://www.bloomberg.com/news/articles/2018-07-30/broken-love-at-theranos-may-be-tested-in-criminal-fraud-case    2/4
7/30/2018              Case 5:18-cr-00258-EJD
                                       Broken Love atDocument     803-8
                                                     Theranos May Be Tested inFiled  05/27/21
                                                                               Criminal              Page 4 of 5
                                                                                        Fraud Case - Bloomberg

    Holmes founded Theranos in 2003. Six years later, when the company was almost out of cash,
    Holmes turned to Balwani -- who the SEC said was then her boyfriend -- for a $12 million line of
    credit. In September 2009, Balwani was appointed president and chief operating oﬃcer.


    After Balwani joined, Threanos became markedly more secretive and adversarial, according to
    Anthony Nugent, a former vice president who testiﬁed last year in a shareholder suit against the
    company.


    “The atmosphere of the place became caustic,” Nugent testiﬁed. That lawsuit was settled.


    While Nugent was aware of their romance, it was largely kept secret. Holmes’s brother Christian
    worked at Theranos and also testiﬁed in the shareholder suit. He said that as late as 2015 his
    sister was weighing whether to disclose the relationship to board members.


    Balwani, who has said he invested millions of dollars of his own money in Theranos, left in May
    2016, a week before it was disclosed <https://www.bloomberg.com/news/articles/2016 05-
    19/theranos-corrects-tens-of-thousands-of-blood-testing-results> that the company was forced to
    correct tens of thousands of patient test results amid scrutiny over the accuracy of its
    technolo y.


    The hidden relationship is “indicative of just another lie, another thing that’s been hidden,” said
    Reed Kathrein, a lawyer representing investors in another recently resolved shareholder suit.
    “They can’t even tell their board of directors they have a romantic relationship -- they’re lying
    from the get-go.”


    While the relationship could help prosecutors argue they both knew what was going on and
    discredit attempts by either one to point the ﬁnger at the other, McQuade said the government
    has to be careful to not overplay the romance.


    “You don’t want to be seen as prying unnecessarily into someone’s private life or exploiting
    salacious details of a relationship for gain in the case unnecessarily,” she said. “You don’t want to
    be seen as the morality police and distract the jury from focusing on the crime.”


    The criminal case is U.S. v. Holmes and Balwani, 18-cr-00258, U.S. District Court, Northern
    District of California (San Jose). The SEC case is Securities and Exchange Commission v. Ramesh
    Sunny Balwani, 18-cv-01603, U.S. District Court, Northern District of California (San Jose).


    In this article

https://www.bloomberg.com/news/articles/2018-07-30/broken-love-at-theranos-may-be-tested-in-criminal-fraud-case    3/4
7/30/2018              Case 5:18-cr-00258-EJD
                                       Broken Love atDocument     803-8
                                                     Theranos May Be Tested inFiled  05/27/21
                                                                               Criminal              Page 5 of 5
                                                                                        Fraud Case - Bloomberg
       3685511Z
       THERANOS INC
       Private Company            USD




                                                             Terms of Service
                                                         Trademarks Privacy Policy
                                                 ©2018 Bloomberg L.P. All Rights Reserved
                                        Careers Made in NYC Advertise Ad Choices    Contact Us Help




https://www.bloomberg.com/news/articles/2018-07-30/broken-love-at-theranos-may-be-tested-in-criminal-fraud-case    4/4
